             UNITED STATES DISTRICT COURT
          WESTERN DISTRICT OF NORTH CAROLINA
                 CHARLOTTE DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                  Plaintiff,
                                        Civil Action No.
         v.
                                        3:12-cv-803-GCM
JOHN W. FEMENIA, SHAWN C.
HEGEDUS, DANIELLE C. LAURENTI,
CORAM REAL ESTATE HOLDING,
INC., GOLDSTAR P.S. INC., ROGER A.
WILLIAMS, KENNETH M. RABY,
FRANK M. BURGESS, JAMES A.
HAYES, MATTHEW J. MUSANTE,
ANTHONY C. MUSANTE and AARON
M. WENS,

                  Defendants,

and

KRISTINE LACK and CHRISTINE E.
MUSANTE,

                   Relief Defendants.
                                       ORDER

       WHEREAS, the Court entered a judgment on September 9, 2019

 ordering Defendant Matthew J. Musante to pay disgorgement in a total amount

 of 1,661,000 [Dkt. 394];

       WHEREAS, following a Motion for Reconsideration [Dkt. 395], the

 Court amended its prior judgment to reduce the total amount of disgorgement

 to $1,369,137.50 consisting of the money held in two TD Ameritrade accounts

 frozen by the Plaintiff [Dkt. 396];

       WHEREAS, TD Ameritrade has requested clarification of the Court’s

 judgment and order, and the applicable parties have sought and consented to

 the Court’s entry of this order;

       NOW IT IS HEREBY ORDERED as follows:

      1.     With respect to the TD Ameritrade account owned by Matthew

Musante and ending in 9118, the amount of $495,530.68 shall be transferred from

that TD Ameritrade account to the recipient Plaintiff as set forth in Section 6 below

and shall be used to reduce the $1,369,137.50 disgorgement ordered.

      2.     With respect to the TD Ameritrade account owned by Anthony and

Christine Musante and ending in 8310, an amount totaling $873,606.82,

constituting the remaining balance of the $1,369,137.50, shall be transferred from

that TD Ameritrade to the recipient Plaintiff as set forth in Section 6 below and
shall be used to pay the balance of the disgorgement amount owed.

      3.     All other remaining balances in any and all TD Ameritrade accounts

owned by Matthew Musante, Anthony Musante, and Christine Musante shall be

transferred to the owner(s) of such accounts.

      4.     To the extent applicable, all other bank and brokerage accounts of

Matthew Musante shall be unfrozen.

      5.     The FedEx/Vanguard IRA account, Plan number 09311of Anthony

Musante shall also be unfrozen with Anthony Musante having full access and

control over that account.

      6.      TD Ameritrade may transmit the foregoing payments set forth in

Sections 1 and 2 above directly from a bank account via Pay.gov through the SEC

website at http://www.sec.gov/about/offices/ofm.htm, or may also pay by certified

check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169


and shall be accompanied by a letter identifying the case title, civil action number,

and name of this Court; the specific name of the Defendant Matthew Musante as

the defendant in this action making the payment; and specifying that payment is
made pursuant to the Court’s October 8, 2019 order. TD Ameritrade shall

simultaneously transmit photocopies of evidence of payment and case identifying

information to the Commission’s counsel in this action.


      7.     Unless specifically addressed herein, all other orders entered by the

Court in its September 9, 2019 Judgment [Dkt. 394] and October 8, 2019 Order

[Dkt. 396] shall remain in full force and effect as if fully set forth herein.



                                    Signed: October 15, 2019
